Jackson, Judge.
The defendant was indicted jointly with one Hannah for the crime of arson, in two counts — in the first as principal in the first degree, in the second as principal in the second degree. And the first point in the motion for new trial is in respect to the sufficiency of the second count.
1. It is, in substance, to the effect that both defendants are charged with arson, and then it sets out that Hannah actually set the house on fire, and defendant was present aiding and abetting. This is the way it ought to have been done; and the court was right to uphold the count.
2. The court charged that the acts and sayings of Hannah were admissible against defendant on the second count, or either count, where they were contained in his confessions and evidenced by these confessions. This was right, and we see no possible objection to it.
3. The other objections go to the confessions, whether voluntary or not, and to the verdict as, being against law and evidence. No motion was made to rule out the evidence, or not to admit it. The confessions all got to the jury without objection, and the court charged the law fully upon them. Indeed, the entire charge is unobjectionable, and the verdict is supported by the evidence, and not against law. Nor do we see any objection on the score of want of corroboration. There is evidence enough of corroboration, and the law thereon was cautiously and carefully given by the court.
Judgment affirmed.